Citation Nr: 0202753	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-07 671	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for viral 
hepatitis, and if so, whether service connection is 
warranted.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had honorable service from December 1972 to 
December 1976.

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2000 decision of the Montgomery, Alabama, VA 
Regional Office (RO).

In a November 2001 letter, the Board notified the veteran 
that he had been scheduled to appear at a hearing in January 
2002 before a Member of the Board and that the hearing would 
be held in Washington, DC.  Unfortunately, the letter was not 
mailed to the correct address and the veteran did not report 
for the scheduled hearing.

In a communication dated March 8, 2002, the veteran's 
representative indicated that the veteran was unable to 
report for the hearing scheduled for January 2002 because the 
notice was sent to the wrong address.  The representative 
stated that the veteran is requesting a video conference 
hearing at which he would be present at the RO in Montgomery, 
Alabama.

Inasmuch as the veteran will be present at the RO for the 
hearing, the RO must arrange for the date of the hearing in 
accordance with 38 C.F.R. § 20.704(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
video-conference hearing at the RO before 
a Member of the Board who will be in 
Washington, D.C.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no further action until he is so 
informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



